 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTINE MCKINNEY,                                Case No. 1:21-cv-00248-DAD-BAM
12                      Plaintiff,                      ORDER GRANTING STIPULATION AND
                                                        JOINT MOTION TO STAY CASE
13          v.
                                                        (Doc. 18)
14   C R BARD INCORPORATED, et al.,
15                      Defendants.
16

17          Currently before the Court is the parties’ Stipulation and Joint Motion to Stay Case filed
18   on May 25, 2021. (Doc. 18.) The parties request that the Court enter a stay of this case through
19   June 25, 2021, and that the Court vacate the Scheduling Conference currently set for June 8,
20   2021. The parties explain that this case is part of a larger group of cases that has settled in
21   principle and assert that a 30-day stay will permit the parties to finalize a global settlement of this
22   and all cases filed by Plaintiff’s counsel in similar matters. (Id.)
23          Upon consideration, and for good cause appearing, the parties’ Stipulation and Joint
24   Motion to Stay Case is GRANTED. This action is temporarily stayed through June 25, 2021, and
25   the Scheduling Conference currently set for June 8, 2021, is HEREBY VACATED.
26   ///
27   ///
28
                                                        1
 1          If the parties have not finalized settlement by June 25, 2021, then they shall file a joint

 2   status report no later than June 29, 2021, updating the Court on the status of settlement

 3   discussions.
     IT IS SO ORDERED.
 4

 5      Dated:     May 27, 2021                                /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8
            .
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
